Case 18-27580        Doc 27     Filed 03/05/19     Entered 03/05/19 13:18:15          Desc      Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 18-27580
         Ricardo Bautista

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/30/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 02/20/2019.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,100.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-27580       Doc 27        Filed 03/05/19    Entered 03/05/19 13:18:15               Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor                $2,564.00
        Less amount refunded to debtor                          $2,422.96

 NET RECEIPTS:                                                                                       $141.04


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $0.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $141.04
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $141.04

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim         Principal      Int.
 Name                                 Class   Scheduled      Asserted      Allowed          Paid         Paid
 ALLY FINANCIAL                   Unsecured         704.00           NA              NA           0.00       0.00
 ALLY FINANCIAL                   Secured       14,400.00            NA              NA           0.00       0.00
 BMO HARRIS BANK NA               Unsecured           0.00           NA              NA           0.00       0.00
 HYUNDAI MOTOR FINANCE CO         Unsecured           0.00           NA              NA           0.00       0.00
 LANDMARK CREDIT UNION            Secured             0.00           NA              NA           0.00       0.00
 ADVANTA FIRST CAPITAL ***NOT I   Unsecured     72,000.00            NA              NA           0.00       0.00
 AMEX                             Unsecured         421.00           NA              NA           0.00       0.00
 BBY/CBNA                         Unsecured      4,093.00            NA              NA           0.00       0.00
 BANK OF AMERICA                  Unsecured      8,831.00            NA              NA           0.00       0.00
 CAPITAL ONE                      Unsecured      4,972.00            NA              NA           0.00       0.00
 CITI                             Unsecured      2,647.00            NA              NA           0.00       0.00
 DSNB MACYS                       Unsecured      5,104.00            NA              NA           0.00       0.00
 FNB OMAHA                        Unsecured      4,313.00            NA              NA           0.00       0.00
 SYNCB/PAYPAL EXTRAS MC           Unsecured      6,128.00            NA              NA           0.00       0.00
 SYNCB/SAMS CLUB                  Unsecured      4,684.00            NA              NA           0.00       0.00
 SYNCB/TJX COS DC                 Unsecured         434.00           NA              NA           0.00       0.00
 SYNCB/VALUE CITY FURNITURE       Unsecured      2,177.00            NA              NA           0.00       0.00
 SYNCB/WALMART DC                 Unsecured      5,991.00            NA              NA           0.00       0.00
 TD AUTO FINANCE LLC              Unsecured           0.00           NA              NA           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-27580        Doc 27      Filed 03/05/19     Entered 03/05/19 13:18:15              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                               $141.04
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $141.04


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/05/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
